DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/12/2021 to the Office Action mailed on 10/15/2020 is acknowledged.
Claim Status
Claims 1, 2, 4-12 and 21-24 are pending. 
Claims 13-20 were previously canceled and claim 2 is canceled.
Claims 1 and 23 are currently amended.
Claim 24 is newly added.
Claims 1, 2, 4-12 and 21-24 have been examined.
Claims 1, 2, 4-12 and 21-24 are allowed.

Priority
	Priority to CIP 15/660809 filed on 07/26/2017, which claims benefit to applications 62/443985 filed on 07/26/2017 and 62/366891 filed on 07/26/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 1, 6, 8-12, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Zhou (Chinese Patent Application Publication 204121448 U, Published 01/28/2015) in view of Gerardi et 
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Zhou (Chinese Patent Application Publication 204121448 U, Published 01/28/2015)  in view of Gerardi et al. (US Patent Application Publication 2014/0356295 A1, Published 12/04/2014) and Lee et al. (Korean Patent Application Publication 20010094548 A, Published 11/01/2001) as applied to claims 1, 3, 6-12, 21 and 22above, and further in view of Karnwie-Tuah (US Patent 8257385 B2, Published 09/04/2012) is withdrawn in view of the amendments to the claims and Applicant’s arguments.
	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Zhou (Chinese Patent Application Publication 204121448 U, Published 01/28/2015)  in view of Gerardi et al. (US Patent Application Publication 2014/0356295 A1, Published 12/04/2014) and Lee et al. (Korean Patent Application Publication 20010094548 A, Published 11/01/2001) as applied to claims 1, 3, 6-12, 21 and 22above, and further in view of Karnwie-Tuah (US Patent 8257385 B2, Published 09/04/2012) is moot since the claim is canceled.
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Zhou (Chinese Patent Application Publication 204121448 U, Published 01/28/2015)  in view of Gerardi et al. (US Patent Application Publication 2014/0356295 A1, Published 12/04/2014) and Lee et al. (Korean Patent Application Publication 20010094548 A, Published 11/01/2001) as applied to claims 1, 3, 6-12, 21 and 22above, and further in view of McCarthy (UK Patent 7396, Published 10/05/1911) is withdrawn in view of the amendments to the claims and Applicant’s arguments.
	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Zhou (Chinese Patent Application Publication 204121448 U, Published 01/28/2015)  in view of Gerardi et al. (US Patent Application Publication 2014/0356295 A1, Published 12/04/2014) and Lee et al. (Korean Patent 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of a mask to be used for facial remodeling having a behind the ear section which couples the a first and second lifting strap. Zhou et al. teach a first and second lifting strap. Each lifting strap has portion which goes behind the ear. However, there is no one behind the ear portion that couples the lifting straps. Alternatively, the prior art does not teach a mask to be used for facial remodeling having a first lifting strap with an attached grounding which is "earthed to a grounded body by physical contact with the grounded body or earthed to a grounding device". For the foregoing reasons the rejections of record are withdrawn and claims 1, 2, 4-12 and 21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
New Prior Considered
Arlen (US Patent 1678970, Published 07/31/1928): Fig. 2; a device for lifting the muscles of the face back into their normal position (lines 5-8). Arlen however does not teach or suggest lifting straps that are attached to the behind the ear section (element 11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617